Exhibit 10.4

CHEMUNG FINANCIAL CORPORATION



RESTRICTED STOCK PLAN

Effective June 16, 2010






END OF PAGE

TABLE OF CONTENTS

 

Page

 

ARTICLE I:

PURPOSE

1

1.1

Purpose

1

ARTICLE II:

ELIGIBILITY AND PARTICIPATION

1

2.1

Eligible Employees

1

2.2

Participation

1

ARTICLE III:

SHARES SUBJECT TO AWARD

1

3.1

Number of Shares

1

3.2

Adjustments to Number of Shares

1

3.3

Character of Shares Subject to Awards

2

ARTICLE IV:

GRANT AGREEMENTS

2

4.1

Grant Agreements

2

ARTICLE V:

ADMINISTRATION

2

5.1

Plan Administrator

2

5.2

Authority of Committee

2

5.3

Delegations of Authority

3

5.4

Limitation on Liability

3

5.5

Designation of Beneficiaries

3

ARTICLE VI:

RESTRICTIONS, FORFEITURES, & VESTING

3

6.1

Shareholder Rights

3

6.2

Limits on Transferability

3

6.3

Stock Certificates

3

6.4

Termination of Employment

4

- i -

 

6.5

Vesting

4

ARTICLE VII:

TAXES

4

7.1

Authority to Withhold Taxes

4

7.2

Section 83(b) Election

4

ARTICLE VIII:

AMENDMENT AND TERMINATION

4

8.1

Amendment

4

8.2

Termination

5

ARTICLE IX:

GENERAL PROVISIONS

5

9.1

No Implied Rights

5

9.2

Unfunded Plan

5

9.3

Construction

5

9.4

Representations and Warranties by Participants

5

9.5

No Obligation to Register Shares

6

9.6

Compliance with Legal and Other Requirements

6

9.7

Amendment and Termination

6

9.8

Governing Law

6

ARTICLE X:

DEFINITIONS

7

10.1

Award

7

10.2

Board

7

10.3

Change in Control

7

10.4

Code

7

10.5

Committee

7

10.6

Common Stock

7

10.7

Company

7

10.8

Disability

7

- ii -

 

10.9

Eligible Employee

8

10.10

Grant Agreement

8

10.11

Law

8

10.12

Normal Retirement Age

8

10.13

Participant

8

10.14

Plan

8

10.15

Plan Year

8

10.16

Restricted Stock

8

SIGNATURES

 

8

- iii -

CHEMUNG FINANCIAL CORPORATION


RESTRICTED STOCK PLAN

Effective June 16, 2010


ARTICLE I

PURPOSE


1.1 Purpose. The purposes of the Chemung Financial Corporation Restricted Stock
Plan ("Plan") established by the Chemung Financial Corporation and its
successors and assigns ("Company") are (a) to align the interests of the
Company's executives and senior managers with the interests of the Company and
its stockholders, (b) to insure the Company's compensation practices are
competitive and comparable with those of its peers, and (c) to promote the
retention of selected management-level employees. Pursuant to the Plan, the
Company may make discretionary grants (each an "Award") of restricted shares of
the Company's common stock ("Common Stock") to or for the benefit of employees
selected to participate in the Plan, subject to the terms and conditions set
forth in this Plan and in grant agreements evidencing the awards made hereunder.


ARTICLE II

ELIGIBILITY AND PARTICIPATION



2.1 Eligible Employees. Each officer of the Company, other than the Company's
chief executive officer, (each an "Eligible Employee") is eligible to
participate in the Plan.


2.2 Participation. Each Plan Year, the Committee may, but shall not be required
to, select certain Eligible Employees to receive Awards under the Plan during
such Plan Year. Each Eligible Employee so selected shall be referred to herein
as a "Participant" in the Plan for the Plan Year(s) in which he or she is
designated to receive an Award hereunder. The Committee's selection or
non-selection of Participants for any Plan Year shall be entirely within the
Committee's discretion.


ARTICLE III

SHARES SUBJECT TO AWARD


3.1 Number of Shares. The number of shares of the Company's Common Stock which
may be made the subject of Awards hereunder shall not exceed 10,000 shares per
year.


3.2 Adjustments to Number of Shares. Shares of Common Stock withheld to pay
withholding taxes with respect to any Award shall reduce the number of shares
available hereunder to the same extent as if the shares so withheld had been
delivered to the recipient In the event that there shall occur any
recapitalization, reclassification, stock dividend, stock split, reverse stock
split, merger, reorganizations, consolidation,

- 1 -

repurchase, share exchange,liquidation, dissolution, or other similar corporate
transaction or event that affects the Company's Common Stock, the Committee may,
in any manner and to the extent as it may deem equitable, adjust the number or
kind of shares available for Awards under the Plan and the number and kind of
shares subject to outstanding Awards.


3.3 Character of Shares Subject to Awards. Shares issued via Awards under the
Plan may be either authorized but unissued shares of Common Stock or treasury
stock.


ARTICLE IV

GRANT AGREEMENTS


4.1 Grant Agreements. Each Award shall be evidenced by a Grant Agreement which
sets forth the number of shares of Restricted Stock which are the subject of
such Award and the terms and conditions on which the Award is made. The terms
and conditions of any Award set forth in any Grant Agreement shall be as the
Committee determines appropriate; provided, however, that the terms and
conditions of the Plan shall govern in the event of any inconsistency between
the Plan and any Grant Agreement.




ARTICLE V

ADMINISTRATION


5.1 Plan Administrator. The Plan shall be administered by the Compensation &
Personnel Committee of the Board ("Committee") or any successor thereto. The
full Board may, in its discretion, perform any function of the Committee
hereunder, in which case, the term "Committee" shall refer to the Board.


5.2 Authority of Committee. The Committee shall make a recommendation to the
Board with respect to all actions and determinations required or contemplated
under the Plan including, without limitation:


(a) to interpret and construe the Plan and to determine all questions that may
arise under the Plan as to eligibility for participation in the Plan;


(b) to amend or modify the terms of this Plan, of any Grant Agreement, and/or of
any Award hereunder;


(c) to adopt rules and regulations and to prescribe forms for the operation and
administration of the Plan; and


(d) to take any other action not inconsistent with the provisions of the Plan
that it may deem necessary or appropriate.

- 2-





All decisions, determinations and other actions of the Board made or taken in
accordance with the terms of the Plan shall be final and conclusive and binding
upon all parties having an interest therein.


5.3 Delegations of Authority. The Committee may delegate to any employee or
officer of the Company or to any third party any power or authority of the
Committee over the administration of the Plan, other than the power and
authority to select Participants or to make Awards, to such extent and on such
terms as the Committee may determine appropriate.


5.4 Limitation on Liability. No member of the Committee or person to whom the
Committee has delegated any of its power or authority under this Plan shall be
liable for any action taken in good faith with respect to the Plan or for any
Award made hereunder.


5.5 Designation of Beneficiaries. Each Participant shall have the right, at any
time, to designate any person or persons as his beneficiary or beneficiaries to
whom all amounts otherwise due hereunder shall be paid in the event of his or
her death. Any such designation shall become effective upon filing a written
designation with the Committee. The Committee may require that designations be
made on a form acceptable to the Committee.


ARTICLE VI

RESTRICTIONS, FORFEITURES, & VESTING


6.1 Shareholder Rights. Except as otherwise provided in this Article and as may
otherwise be provided in a relevant Grant Agreement, each holder of one or more
shares of Restricted Stock shall have, with respect to such shares, all of the
rights of a shareholder of the Common Stock, including, without limitation, the
right to vote said Restricted Stock.


6.2 Limits on Transferability. Prior to vesting, the holder of a share of
Restricted Stock shall not be permitted to sell, transfer, pledge, assign,
encumber, or otherwise dispose of said share, except to the extent expressly
permitted (if at all) by the Grant Agreement evidencing the Award of which the
share was a part.


6.3 Stock Certificates. A Participant shall not be entitled to receive a stock
certificate representing one or more shares of Restricted Stock until all
restrictions on such Restricted Stock have lapsed. The Company shall have the
right to require the placement of a restrictive legend on certificates
representing any such share referencing the restrictions to which such
Restricted Stock is subject.


6.4 Termination of Employment.


(a) In the event a Participant's employment with the Company is terminated, with
or without cause, or the Participant retires from the Company before attainment
of

- 3 -

Normal Retirement Age, other than on account of the Participant's death,
Disability, or a Change in Control, the Participant's unvested shares of
Restricted Stock shall be immediately forfeited, without compensation to the
Participant.


(b) Upon a Participant's termination of employment with the Company on or after
the Participant's attainment of Normal Retirement Age or on account of the
Participant's death, Disability, or a Change in Control, the Participant's
shares of Restricted Stock shall immediately vest and all restrictions thereon
shall lapse.


(c) The Committee shall determine the extent to which any Participant's leave of
absence for military or other government service, illness, temporary disability,
or other reason shall be treated as a termination of employment described in
subsections (a) or (b) above and the effect on the Participant's Restricted
Stock.


6.5 Vesting. Except as otherwise set forth in the Plan, shares of Restricted
Stock shall vest and the restrictions thereon shall lapse in accordance with the
following schedule: On each anniversary of the date of the Award pursuant to
which a share of Restricted Stock is granted to a Participant, commencing with
the first anniversary of such date, 20% of the shares granted as part of the
Award shall vest until the fifth anniversary of such date, at which time all
shares granted as part of the Award shall be fully vested.


ARTICLE VII

TAXES


7.1 Authority to Withhold Taxes. Notwithstanding Section 7.2, the Company shall,
to the extent permitted by applicable law, have the right to deduct from the
amount of any Award or payment due to a Participant or other person hereunder,
any taxes of any kind required by law to be withheld with respect to any such
Award or payment.


7.2 Section 83(b) Election. If a Participant elects, pursuant to Section 83(b)
of the Code, to include in his or her gross income for federal income tax
purposes, an amount equal to the fair market value of the shares of Restricted
Stock subject to an Award, the Participant shall make arrangements satisfactory
to the Company to pay to the Company any federal, state, or local taxes required
to be withheld with respect to such Award. If such an election is not made, then
at the time a Participant's Restricted Stock vests, the Participant shall, upon
notification of the amount due thereon, pay to the Company all amounts necessary
to satisfy applicable federal, state, and local withholding tax requirements or
shall otherwise make arrangements satisfactory to the Company to satisfy such
requirements.


ARTICLE VIII

AMENDMENT AND TERMINATION



8.1 Amendment. The Board may amend this plan in whole or in part at any time and
in any manner as it may deem advisable. Amendments shall be made only by

- 4-

written instrument duly executed by the Board or a duly authorized
representative of the Board.


8.2 Termination. The Board may suspend or terminate the Plan in whole or in part
at any time by delivery of written notice of termination or suspension to the
Committee. Shares of Restricted Stock granted under the Plan which are not
vested and outstanding on the date of suspension or termination of the Plan
shall remain outstanding and subject to the terms and conditions set forth
herein shall continue to vest, unless otherwise specified by the Committee or
the Board.


ARTICLE IX

GENERAL PROVISIONS


9.1 No Implied Rights. None of the establishment of the Plan, its operation, any
provisions of the Plan or of any Grant Agreement, or any action of the Board or
the Committee with respect to the Plan shall be held or construed to confer upon
any Participant, Eligible Employee, or any other person any right to a
continuation of his or her employment with the Company or to receive his or her
current (or any other) rate of compensation therefor.


9.2 Unfunded Plan. The benefits provided under this Plan shall be general,
unsecured obligations of the Company, payable solely from the general assets of
the Company, and no Participant nor any Participant's permitted transferee shall
have any interest in any assets of the Company by virtue of this Plan, except as
a general unsecured creditor of the Company.


9.3 Construction. Article and Section headings herein are provided for reference
only and shall not affect the interpretation or construction of any provision of
this Plan. Reference to any statute, regulation, rule or other legal authority
shall be construed as including reference to any amendment to or successor of
such statute, regulation, rule, or authority.


9.4 Representations and Warranties by Participants. The Company may condition
any Award on its receipt from the Participant designated to receive such Award
any and all such representations and warranties and opinions of counsel as the
Committee may deem necessary or appropriate to ensure that the Award and/or the
issuance of Common Stock pursuant to the Award complies with the requirements of
all applicable federal and state securities laws, including but not limited to
the requirements of exemptions from registration under such laws.


9.5 No Obligation to Register Shares. Nothing in this Plan or in any Grant
Agreement shall obligate the Company to undertake any registration of shares of
Common Stock which are the subject of Awards hereunder.

- 5 -

9.6 Compliance with Legal and Other Requirements.

 a. No Award shall be granted, no Common Stock or Restricted Stock shall be
    issued, and no certificates for shares of Common Stock or Restricted Stock
    shall be delivered under this Plan or under any Grant Agreement except in
    conformance with the requirements of all applicable Laws. The Company shall
    have the right to rely on an opinion of its counsel as to such compliance.
    Any certificate issued to evidence shares of Restricted Stock or Common
    Stock awarded hereunder may bear such legends and statements as the
    Committee may deem advisable to assure compliance with applicable Laws. No
    Award shall be granted, no Common Stock or Restricted Stock shall be issued,
    and no certificate representing Common Stock or Restricted Stock shall be
    delivered under this Plan unless and until the Company has obtained all
    consents or approvals as the Committee may deem necessary or advisable from
    any regulatory authority having jurisdiction over such matters.


(b) It is intended that this Plan shall not constitute a "nonqualified deferred
compensation plan" and that no Award hereunder shall provide for a "deferral of
compensation" as those terms are defined by Section 409A of the Code. The
Committee shall have the authority to take any and all actions, with or without
advance notice to any Participant or any other party, including, without
limitation, amendment of the Plan and/or of the terms of any Grant Agreement on
a prospective or retroactive basis as may be necessary to cause any of the
foregoing to comply with the applicable requirements of Section 409A of the Code
or to no longer be subject to the such requirements.


(c) With respect to Participants subject to the requirements of Section 16 of
the Securities Exchange Act of 1934, transactions under this Plan are intended
to comply with all applicable conditions of Rule 16b-3 thereunder. To the extent
any provision of this Plan or action by the Committee would fail to be in
compliance with such conditions, they may be deemed null and void by the
Committee.

Amendment and Termination
. This Plan may be amended or terminated at any time by written instrument;
provided, however, that any amendment (except for remedial amendments required
to satisfy the requirements of applicable securities or tax laws) of the Plan
that would have a material adverse effect on the rights of a Participant under
any outstanding Award shall not be valid with respect to such Award without the
Participant's consent.
Governing Law
. This plan shall be governed by the laws of the State of New York, to the
extent not preempted by application of federal law.

ARTICLE X

DEFINITIONS


Capitalized terms in the Plan shall have the meanings ascribed to them below,
unless the relevant context clearly requires otherwise.

- 6 -



Award means an award of Restricted Stock under the Plan. Board means the board
of directors of the Company. Change in Control means (a) a majority of the
members of the Board of Directors are replaced, by election or otherwise, within
a twelve-month period; (b) any person becomes the beneficial owner of more than
fifty percent (50%) of the voting power of any class of voting stock of the
Company without the prior approval of the Board; (c) a merger or consolidation
of the Company or of any subsidiary of the Company, other than a merger or
consolidation with respect the requirements of (A) and (B) are satisfied: (A)
the voting securities of the company outstanding immediately prior to the merger
or consolidation continue to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity or any parent
thereof) more than fifty percent (50%) of the combined voting power of the
securities of the surviving entity or the parent of the surviving entity
outstanding immediately after the consummation of the merger or consolidation,
and (B) individuals who constitute the Board immediately prior to the execution
of the definitive agreement pertaining to such merger or consolidation continue
immediately following such merger or consolidation to represent a majority of
the membership of the board of directors of the surviving entity or the parent
of such entity; or (d) the Company enters into a binding agreement whereby it
shall be required to dispose of all or substantially all of its assets, unless
such agreement and disposition is approved by a majority of the Board. Code
means the Internal Revenue Code of 1986. Committee has the meaning given such
term by Article V of this Plan. Common Stock means the common stock of the
Company. Company means the Chemung Financial Corporation, a New York business
corporation having its principal offices located at One Chemung Canal Plaza,
Elmira, New York 14901. Disability means disability as defined by the Bank's
disability policies. The Committee shall have the right, in its exclusive
discretion, to determine whether a Participant has terminated employment with
the Company on account of any Disability. Eligible Employee has the meaning
given such term by Article II of this Plan. Grant Agreement means a written
agreement, including any amendment or supplement thereto, between the Company
and a Participant specifying the terms and conditions of an Award granted to
such Participant. Law means any Federal, state, or local law, rule, or
regulation or any guidance or other binding authority, the final order of any
court or other authority of

- 7-

competent jurisdiction, or any applicable rule of any securities exchange on
which the Company's securities shall be listed or traded. Normal Retirement Age
means age sixty-five (65). Participant means a person who is awarded Restricted
Stock under the Plan. Plan means the Chemung Financial Corporation Restricted
Stock Plan embodied by this document, as it may be amended or supplemented from
time to time. Plan Year means the fiscal year of the Company. Restricted Stock
means the shares of Common Stock granted under this Plan that are no longer
subject to restrictions under the Plan or the Grant Agreement.



IN WITNESS WHEREOF, the Company has caused this Plan to be adopted on this 16th
day of June, 2010, to be effective as of the date first set forth above.



CHEMUNG FINANCIAL CORPORATION



 

By: /s/ Ronald M. Bentley, President and Chief Executive Officer


By: /s/ Jane H. Adamy, Secretary



- 8 -



END OF DOCUMENT